Citation Nr: 0423284	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-13 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits based on payments calculated as owed 
to the veteran during his lifetime for the difference between 
VA compensation benefits to which he was entitled for the 
period from December 1, 1989 to October 31, 1995 and the 
amount of military retirement pay he received during that 
period.   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1942 to January 
1947.  He died in November 1997.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The case was previously before the Board.  It denied a claim 
for accrued benefits in a July 2000 rating decision.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to VA's motion, in a 
March 2001 Order, the Court vacated the decision and remanded 
the matter to the Board.  

The Board issued another decision in February 2002 that, in 
part, denied benefits as stated in the issue above.  It 
awarded the appellant $446.00 for benefits calculated as owed 
to the veteran for the month of November 1995.  The appellant 
appealed that decision to the Court.  In a May 2004 Order, 
the Court reversed the February 2002 Board decision and 
remanded the matter to the Board for issuance of an award 
pursuant to its Order.  The case is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As stated above, in the February 2002 decision, the Board 
denied the appellant entitlement to benefits based on 
payments calculated as owed to the veteran during his 
lifetime for the difference between VA compensation benefits 
to which he was entitled for the period from December 1, 1989 
to October 31, 1995 and the amount of military retirement pay 
he received during that period.  It awarded her $446.00 for 
payments calculated as owed to the veteran for the month of 
November 1995.  

On appeal of that decision, the Court reversed, citing Bonny 
v. Principi, 16 Vet. App. 504, 507 (2002), which held that, 
under 38 U.S.C.A. § 5121:

[W]hen benefits have been awarded but not 
paid pre-death, an eligible survivor is 
to receive the entire amount of the 
award.  The right to receive the entire 
amount of periodic monetary benefits that 
was awarded to the eligible individual 
shifts to the eligible survivor when 
payment of the award was not made before 
the eligible individual died.

The Court held that, under Bonny, the benefits sought by the 
appellant that were awarded but not paid to the veteran at 
the time of his death were not, therefore, accrued benefits 
subject to a two-year limitation.  See 38 U.S.C.A. § 5121 
(West 2002) (benefits to which a veteran was entitled at his 
death, based on evidence on file at the date of death, and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement, will be paid to survivors as 
provided by law).  But see Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5121(a)) (amending the 
statute to eliminate the two-year limit on accrued benefits 
for deaths occurring on or after December 16, 2003).  Thus, 
the Court concluded that the appellant was entitled to 
receive the full amount of the benefits, calculated as 
$27,420.00, less the $446.00 previously awarded for the month 
of November 1995.  The Court remanded the case for an award 
to the appellant as calculated by VA of the full amount of 
benefits, minus what had already been paid, as determined by 
VA administrative decisions of October 1995 and August 1996.  
A remand to the RO is required in order to accomplish the 
award as instructed by the Court.   

Accordingly, the case is REMANDED for the following action:

The RO should award the appellant the 
full amount of periodic monetary benefits 
due and owing the veteran at the time of 
his death as determined by VA 
administrative decisions in October 1995 
and August 1996, minus any such benefits 
she may already have been paid.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


